Citation Nr: 9924694	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-05 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for vitiligo and pernicious 
anemia as secondary to Agent Orange (AO) exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1994 rating decision from the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
pernicious anemia and vitiligo due to exposure to AO.  In 
June 1995, the veteran's claims file was transferred to the 
Oakland, California, RO for further adjudication.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1999).  Pursuant to 38 C.F.R. § 20.700 (1998), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (1998).  

In May 1998, the veteran indicated that he wished to appear 
at the RO for a Board teleconference hearing.  The record 
contains no indication that this request was withdrawn or 
that such a hearing was scheduled.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

The RO should arrange a videoconference 
hearing before a Member of the Board at 
the Oakland, California, RO.  A copy of 
the notice to the appellant of the 
scheduling of the hearing should be 
placed in the record.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, The 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


